Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,899,458 and claims 1-20 of U.S. Patent No. 11,447,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims merely recite alternate combinations of limitations also recited in the present claims, where all of the claims recite the same novel limitations pertaining to the same invention in all applications/patents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Plant US 2007/0246981.

	Regarding claim 1, Plant discloses a lateral sleep system for use with an aircraft, the lateral sleep system comprising: 
	a divider configured to be located between a first seat and a second seat of the aircraft (a whole divider system shown in figure 5), 
	the divider including a first panel oriented toward the first seat and a second panel oriented toward the second seat (see annotated figure 5 below), 
	the first panel defining a first support ledge, the second panel defining a second support ledge (see annotated figure 5 below); 
	a first lateral sleep apparatus positioned on a first side of the divider adjacent the first seat, the first lateral sleep apparatus including a first headrest and a first cradle, the first cradle configured to support the first headrest, the first cradle including a first panel mounting interface configured to couple the first headrest to the first support ledge; and a second lateral sleep apparatus positioned on a second side of the divider opposite the first side and adjacent the second seat, the second lateral sleep apparatus including a second headrest and a second cradle, the second cradle configured to support the second headrest, the second cradle including a second panel mounting interface configured to couple the second headrest to the second support ledge (see annotated figure 5 below).

    PNG
    media_image1.png
    608
    784
    media_image1.png
    Greyscale


	Regarding claim 3, Plant discloses the lateral sleep system of claim 1, wherein the first panel further defines a first pocket and the second panel further defines a second pocket, the first cradle positioned at least partially in the first pocket, the second cradle positioned at least partially in the second pocket (see annotated figure 5 below).

    PNG
    media_image2.png
    608
    784
    media_image2.png
    Greyscale


	Regarding claim 5, Plant discloses the lateral sleep system of claim 1, wherein the first headrest of the first lateral sleep apparatus is a lateral headrest oriented at an angle relative to a rear headrest of the first seat, the lateral headrest and the rear headrest collectively forming an L-shaped continuous headrest associated with the first seat (figure 1).

	Regarding claim 15, Plant discloses the lateral sleep system of claim 1, wherein the first panel includes a first panel portion, a second panel portion, and a transition panel portion, the first panel portion offset relative to the second panel portion, the transition panel portion extending between the first panel portion and the second panel portion to form a stepped profile that defines the first support ledge (as shown in the previously identified ledge of figure 5).

	Regarding claim 16, Plant discloses an aircraft, comprising: a divider located between a first seat and a second seat of the aircraft, the divider including a first panel oriented toward the first seat and a second panel oriented toward the second seat, the first panel defining a first support ledge, the second panel defining a second support ledge; a first lateral sleep apparatus positioned on a first side of the divider adjacent the first seat, the first lateral sleep apparatus including a first headrest and a first cradle, the first cradle supporting the first headrest, the first cradle including a first panel mounting interface coupling the first headrest to the first support ledge; and a second lateral sleep apparatus positioned on a second side of the divider opposite the first side and adjacent the second seat, the second lateral sleep apparatus including a second headrest and a second cradle, the second cradle supporting the second headrest, the second cradle including a second panel mounting interface coupling the second headrest to the second support ledge (see previous rejections).

	Regarding claim 20, Plant discloses the aircraft of claim 16, wherein the first headrest of the first lateral sleep apparatus is a lateral headrest oriented at an angle relative to a rear headrest of the first seat, the lateral headrest and the rear headrest collectively forming an L-shaped continuous headrest associated with the first seat (see previous rejections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 4, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plant in view of Park US 2014/0300152.
	
	Regarding claim 2, Plant teaches the lateral sleep system of claim 1, but does not specify wherein the second lateral sleep apparatus is offset from the first lateral sleep apparatus in a direction extending along a longitudinal axis of a fuselage cabin of the aircraft.
	Park; however, does teach such an offset (figure 2). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide an offset, in order to meet design requirements of the passenger load desired for the aircraft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 4, the references teach the lateral sleep system of claim 3, wherein the second pocket is offset from the first pocket in a direction extending along a longitudinal axis of a fuselage cabin of the aircraft (see claim 2 rejection).

	Regarding claim 17, the references teach the aircraft of claim 16, wherein the second lateral sleep apparatus is offset from the first lateral sleep apparatus in a direction extending along a longitudinal axis of a fuselage cabin of the aircraft (see previous rejections).

	Regarding claim 18, the references teach the aircraft of claim 17, wherein the first panel further defines a first pocket and the second panel further defines a second pocket, the first cradle positioned at least partially in the first pocket, the second cradle positioned at least partially in the second pocket (see previous rejections).

	Regarding claim 19, the references teach the aircraft of claim 18, wherein the second pocket is offset from the first pocket in a direction extending along a longitudinal axis of a fuselage cabin of the aircraft (see previous rejections).

Allowable Subject Matter
Claims 6-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 1 and 6; particularly, the track and slider system specified in claim 6 in combination/relation to the elements recited in the arrangement described in claim 1, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644